Order entered April 18, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00877-CR

                            MICHAEL GLEN GARZA, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 354th Judicial District Court
                                   Hunt County, Texas
                              Trial Court Cause No. 31429

                                            ORDER
       The reporter’s record, originally due November 20, 2018, has been filed. In light of this,

we VACATE that portion of our March 18, 2019 order that orders Julie Vrooman not sit as a

court reporter.

       Appellant’s brief is DUE thirty days from the date of this order.

       We DIRECT the Clerk to send copies of this order to the Honorable Keli Aiken,

Presiding Judge, 354th Judicial District Court; Julie Vroom, official court reporter, 354th

Judicial District Court; to the Hunt County Auditor’s Office and to counsel for all parties.




                                                       /s/   LANA MYERS
                                                             JUSTICE